DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (e.g. Fig. 1) in the reply filed on 09/09/2022 is acknowledged.  The traversal is on the ground(s) that “the Applicant does not believe that the search for all of the claims encompassing the species of Figs. 1-12 would impose a serious burden on the Examiner” (see Applicant’s Remarks; pg. 5).  This is not found persuasive because an examination of every one of Applicant’s Species I-XII presents a serious burden, as evidenced by the mutually exclusive features detailed in the Restriction Requirement mailed 07/14/2022 (see pg. 4).
Thus, the requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):


Regarding Claim 1:
In Line 1:
The “active region”.
The “source region”.
The “drain region”.
In Line 5:
The “length” of the semiconductor channel region.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
METHOD OF FORMING FINFET CHEMICAL SENSOR (or similar).

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because although the instant Specification enables a method of forming a FinFET chemical sensor with a semiconductor channel region having a periphery (2) exhibiting first (2a) and second parts (2b) consisting of two or more surfaces with first and second dielectric structures thereon, respectively (e.g. see Applicant’s Fig. 1 & instant Specification at ¶ [0147-162]), the instant Specification does not reasonably enable a method of forming a sensor having a periphery (2) exhibiting first (2a) and second parts (2b) consisting of one surface with first and second dielectric structures thereon, respectively, as conveyed by Claim 1 (see Line 6) reciting “a periphery consisting of one or more surfaces”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with Claim 1. 
Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims…[and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns:
(1) how broad the claim is with respect to the disclosure and
(2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”.  
To be clear, the instant application only envisions a FinFET or nanowire semiconductor structure, which necessarily include multiple surfaces, for use as the disclosed sensor – not a planar semiconductor device exhibiting one single surface, which would be foreclosed by the instant Claim 1.  However, the above cited limitation of Applicant’s Claim 1 broadly allows for planar a planar semiconductor device and, therefore, is not commensurate therewith.
Therefore, (1) the “a periphery consisting of one or more surfaces” of Claim 1 is excessively broad compared to the FinFET working examples taught by the instant specification (all of which require multiple surfaces), and (2) one of ordinary skill in the art would not only be unable to make and use the entire scope of the claimed invention (e.g. including planar, single-surface semiconductor structures) because it is not clear how one would form a sensor including the first and second dielectric structures of Claim 1 having different equivalent oxide thicknesses (EOTs) on a single surface, but one of ordinary skill in the art would most assuredly be required to perform undue experimentation in order to practice the full scope of the claimed invention because Applicant’s disclosure fails to even recognize the geometric and manufacturing limitations that come with trying to apply the first and second EOTs of Claim 1 to a planar semiconductor structure.  Thus, the claimed breadth encompassing a semiconductor channel region having “a periphery consisting of one or more surfaces” is incommensurate with applicant’s FinFET sensors requiring multiple surfaces (see MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application, the pertinent Wands factors apply as follows: 
(A) As detailed above, the breadth of the claims is overly broad not commensurate in scope with the disclosure.  
 (F) The instant inventors provide no meaningful direction related to alternative planar semiconductor structures – aside from the multi-surface FinFETs disclosed in Figs. 1-12 & ¶ [0147-162] of the instant Specification.  
(G) There exist no working examples of the claimed invention using planar, single-surface semiconductor structures. 
(H) The quantity of experimentation needed to practice the invention is undue because the claimed breadth, which encompasses both multi-surface and planar single-surface semiconductor structures, is entirely incommensurate with Applicant’s disclosure concerning only multi-surface FinFETs/nanowires because Applicant’s disclosure fails to even recognize the geometric and manufacturing problems that come with trying to apply the first and second EOTs of Claim 1 to a planar semiconductor structure.
Consequently, the instant application, considered in its entirety, fails to enable the full scope of Claim 1.
Allowable Subject Matter
Claims 1-20 would be allowable if Claim 1 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892